Citation Nr: 1522838	
Decision Date: 05/29/15    Archive Date: 06/11/15

DOCKET NO.  10-42 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for right leg varicose veins, to include as secondary to service-connected left leg varicose veins with regional complex pain syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from July 1979 to October 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board previously denied the Veteran's claim in a March 2014 decision.  The Veteran then appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (JMR) filed by the parties, the Court remanded the claim back to the Board in March 2015 for action consistent with the terms of the JMR.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

"A joint motion for remand, when drafted properly, identifies . . . clear instructions to the Board as to what it is required to address, and what actions it is required to take, on remand.  This increases both administrative and judicial efficiency."  Carter v. Shinseki, 26 Vet App. 534, 541 (2014).

In its March 2014 decision, the Board found that the Veteran's right leg varicose veins were not secondary to his service-connected left leg conditions.  In reaching this conclusion, the Board relied on a July 2013 VA examination and opinion.  The JMR, however, stated that this VA opinion did not address the particular question of whether right leg varicose veins were aggravated by service-connected left leg varicose veins and regional complex pain syndrome, and held that a supplemental opinion is required in this case.

Notably, the JMR also held that the Board failed to discuss the probative value of a May 2003 VA vascular surgery assessment which stated that the Veteran had chronic venous insufficiency possibly secondary to removal of his saphenous vein on the right hand side and reconstruction of the left popliteal fossa which was done in 1982 and 1991 secondary to trauma."  However, no development related to this statement is required, and its probative value can be addressed once the claim is fully developed.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to the July 2013 examiner who conducted the VA vein and artery examination.  The examiner should review her July 2013 examination report, and again review the claims file.

After completing this review, she must offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right leg varicose veins are aggravated by his left leg varicose veins and regional pain complex syndrome.

The term "aggravated" in the above context refers to a permanent worsening of the right leg varicose veins by the left leg varicose veins and regional pain complex syndrome, as contrasted to temporary or intermittent flare-ups of right leg varicose veins symptomatology that resolves with return to the baseline level of disability.

It is most essential that the examiner provide explanatory rationale for her opinion, citing to specific evidence in the file when necessary to support the conclusions reached.  The examiner should take into account the Veteran's self-reported medical history.  If an opinion cannot be rendered without resorting to mere speculation, the examiner must discuss why it would be speculative to respond.

If the July 2013 VA examiner is not available, then the claims file should be forwarded to another appropriate VA examiner, who must comply with the above instructions.

If any VA examiner determines that an examination is necessary to provide the requested opinion, one should be scheduled.

2.  Review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination report to ensure it is responsive to and in compliance with the directives of this remand and, if not, implement corrective procedures, including by obtaining all necessary additional information.

3.  Then readjudicate the claim in light of this and all other additional evidence.  If the claim continues to be denied, send him and his representative a supplemental statement of the case (SSOC) and, after they have had an opportunity to respond to it, return the file to the Board for further appellate consideration of the claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

